GREEN, ROBERT A., Jr., Associate Judge.
By this interlocutory appeal the appellant, plaintiff in the trial court, seeks review of an order of the trial court dismissing the appellant’s claim against the appel-lee, David Rubin, and granting the corporate appellee a change of venue. The action in the trial court sought an accounting.
The appellant was employed as a salesman by the appellee, Cameo Cabinet Co., working on a commission basis plus certain other compensation. Allegedly by some fraudulent method, the appellant was not fully compensated for his services so he brought the instant action seeking an accounting. The appellees moved to dismiss the complaint against the individual appel-lee, David Rubin, and moved for a change of venue as to the corporate appellee. After hearing on the motions, the trial court entered the order appealed dismissing the com" plaint as to the individual appellee and transferred the cause to Broward County.
This court is of the opinion that the trial court erred in dismissing the complaint as to David Rubin, individually, for failure to state a cause of action. The complaint, though inartfully drawn, does state a cause upon which relief can be granted.
In view of our ruling reversing the granting of the motion to dismiss, the point of venue is moot and will not be considered at this time.
Reversed and remanded, with directions to reinstate the cause of action.